Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-534

IN RE: ALECIA SCHMUHL,
                  Respondent.                      Board Docket No. 17-BD-049
Bar Registration No. 994974                        DDN: 293-16

BEFORE: Beckwith and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                           (FILED – October 26, 2017)

       On consideration of the affidavit of Alecia Schmuhl, wherein she consents to
disbarment from the bar of the District of Columbia pursuant to § 12 of Rule XI of
the Rules of the District of Columbia Court of Appeals Governing the Bar of the
District of Columbia, which affidavit has been filed with the Clerk of this court,
and the report and recommendation of the Board on Professional Responsibility,
and it appearing that this court issued an order temporarily suspending respondent
from the practice of law in the District of Columbia, based on a reciprocal
proceeding before the Virginia State Bar Disciplinary Board revoking the
respondent’s license to practice law, it is this 26th day of October 2017,

       ORDERED that the said Alecia Schmuhl is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files her affidavit pursuant to
D.C. Bar Rule XI, § 14 (g). It is

       FURTHER ORDERED that the reciprocal matter pursuant to D.C. Bar Rule
XI, § 11 (d) is hereby dismissed.

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon
written consent of the respondent,
       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
her notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights
and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.

                                  PER CURIAM